Order entered December 2, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01534-CV

                        IN RE JOHN WESLEY PATTERSON, Relator

                   Original Proceeding from the 416th Judicial District Court
                                     Collin County, Texas
                              Trial Court Cause No. 416-82554-05

                                            ORDER
        Before the Court are relator’s petition for writ of mandamus and relator’s motions to

proceed in forma pauperis, for leave to file a single copy of the mandamus petition, and for leave

to file the petition.

        We GRANT IN PART and DENY IN PART relator’s motion to proceed in forma

pauperis. Relator may file the petition for writ of mandamus without remitting the filing fee. We

GRANT relator’s motion to file a single copy of his petition. We DENY as moot relator’s

motion for leave to file the petition. A motion for leave is not required. See TEX. R. APP. P. 52.

        Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE